PER CURIAM.
Astoria Federal Savings and Loan Association appeals the summary judgment rendered by the trial court in favor of Danielle Kaufman in this mortgage foreclosure case. The basis for the summary judgment was the trial court’s determination that Astoria did. not comply with the notice of default requirement of paragraph 22 of the mortgage, which required that Astoria give Kaufman notice of the default and inform her of the steps she could take to cure the default. Astoria argues that the summary judgment should be reversed because the record reflects that it did send notice in compliance with paragraph 22 of the mortgage. Our review of the record reveals that Astoria is correct and that the notice that it provided to Kaufman was in compliance with paragraph 22. Therefore, we reverse the summary judgment under review and remand to the trial court for further proceedings.
REVERSED and REMANDED.
SAWAYA, WALLIS, JJ„ and O’KANE, J.H., Associate Judge, concur.